                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    E&B NATURAL RESOURCES MANAGEMENT                     CASE NO. 18-cv-05857-YGR
                                        CORPORATION, ET AL.,
                                   7
                                                        Plaintiffs,                          ORDER RELIEVING PARTIES FROM
                                   8                                                         SUMMARY JUDGMENT PRE-FILING
                                                  vs.                                        CONFERENCE REQUIREMENT
                                   9
                                        COUNTY OF ALAMEDA, ET AL.,
                                  10
                                                        Defendants.
                                  11

                                  12           Based upon the Court’s review of the pre-filing letters submitted by the parties, no pre-
Northern District of California
 United States District Court




                                  13   filing conference is required.

                                  14           The parties are reminded of the requirement to file separate statements of fact in the format

                                  15   set forth in paragraph 9(c) of this Court’s Standing Order, including the requirement that counsel

                                  16   attest that the evidence cited for each fact or dispute fairly and accurately supports the fact or

                                  17   dispute.

                                  18           As previewed for the parties at the case management conference, the Court considers

                                  19   summary judgment a tool to be used prudently, when there are no disputed issues of material fact.

                                  20   To the extent there are triable issues of material fact, summary judgment will be denied with a

                                  21   succinct denial order, without extensive commentary, so that the determination is left wholly for

                                  22   the trier of fact.

                                  23           IT IS SO ORDERED.

                                  24

                                  25   Dated: October 21, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  26                                                        UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
